802 F.2d 451Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley B. RUSSELL, Plaintiff-Appellant,v.WALTER KIDDE CO., INC.;  Ken Wilson;  Paul Alianti;  RickCrumpler;  Robert Lute, Defendants-Appellees.
No. 86-1135.
United States Court of Appeals,Fourth Circuit.
Submitted July 23, 1986.Decided Sept. 30, 1986.

Stanley B. Russell, appellant pro se.
Arthur Charles Zeidman, Wishart, Norris, Henninger & Pittman, P.A., for appellees.
E.D.N.C.
AFFIRMED.
Before RUSSELL, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that Court's order granting summary judgment to defendants is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Russell v. Walter Kidde Co., Inc., C/A No. 85-631-5 (E.D.N.C., June 2, 1986).


2
AFFIRMED.